PER CURIAM.
Petitioner seeks to prohibit respondent trial court from presiding over further proceedings in this cause which is pending on remand from this court pursuant to Sanders v. Sanders, 492 So.2d 705 (Fla. 1st DCA 1986). Although we deny the petition, a brief discussion of the merits is warranted.
In finding petitioner’s motion to recuse to be legally insufficient, respondent analyzed the meaning and construction of the objected to remarks and preliminary rulings made by him during a prehearing conference. Petitioner argues that in doing so, respondent ruled on the truth of the allegations and refuted the charges of partiality. Therefore, according to Bundy v. Rudd, 366 So.2d 440 (Fla.1978), petitioner contends she is entitled to the writ regardless of the legal sufficiency of her motion.
However, we find the motion was facially insufficient to show a reasonable fear of bias, and respondent’s discussion of the allegations though perhaps broader than was wise or necessary, did not dispute that the objectionable words and actions occurred. Instead, we construe the order denying the motion for recusal solely as a determination that those words and actions were not such as to cause a reasonable fear of bias or prejudice. See Mobil v. Trask, 463 So.2d 389 (Fla. 1st DCA 1985).
Accordingly, the petition for writ of prohibition is denied.
MILLS, ERVIN and NIMMONS, JJ., concur.